—Case held, decision reserved, motion to relieve counsel of assignment granted and new counsel to be assigned. Memorandum: Defendant was convicted following a jury trial of criminal possession of stolen property in the third degree and sentenced to 10 months’ imprisonment. Assigned appellate counsel has moved to be relieved of his assignment pursuant to People v Crawford (71 AD2d 38) on the ground that any appeal would be frivolous. The brief that accompanies counsel’s motion does not contain a statement of facts or references to the record. Moreover, it fails to discuss whether defendant’s conviction is based on legally insufficient evidence or is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Counsel’s brief, therefore, fails to comply with our decision in People v Crawford (supra; see, People v Lake, 172 AD2d 1051). Consequently, we relieve counsel of his assignment and assign new counsel. (Appeal from Judgment of Genesee County Court, Morton, J.—Criminal Possession Stolen Property, 3rd Degree.) Present—Denman, P. J., Pine, Lawton, Wesley and Davis, JJ.